DETAILED ACTION
This Notice of Allowance is in response to the Appeal Brief filed May 21, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1, 6-7, 13-15, 21, and 24-26 are allowable over the references of record for at least the following reasons:
	Claim 1: at least one fan blade . . . including a hollow interior and including a tip opening at the tip and a root opening at the root for accessing the hollow interior.  
	The closest prior art is the Fizer reference and the Hentges reference.  The Hentges reference does disclose an air diffuser that acts as a ceiling fan that includes an open tip and an open root.  However, the Hentges reference is not directed to the same problem as the Applicant’s invention and is not in the same field of endeavor since it relates to the HVAC art.  Accordingly, one of ordinary skill in the art would not look to Hentges for teaching a hollow ceiling fan blade that includes a tip opening and a root opening.  Thus, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747